                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


JAMES BAYLOUS WHITE, #16611-078                 §
                                                §
VS.                                             §           CIVIL ACTION NO. 4:13cv166
                                                §           CRIMINAL NO. 4:10cr00018-001
UNITED STATES OF AMERICA                        §

                                  ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who, after conducting an evidentiary hearing, issued a Report

and Recommendation concluding that the Motion to Vacate, Set Aside or Correct a Sentence by

a Person in Federal Custody pursuant to 28 U.S.C. § 2255 should be denied. Movant has filed

objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Movant to the Report, the court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct and the objections

of Movant are without merit. Therefore, the court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the court.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct a Sentence

by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 is DENIED and the case is

DISMISSED with prejudice. A certificate of appealability is GRANTED with respect to the




                                                1
claim that counsel’s deficient performance caused Movant to reject the Government’s pre-trial

offer. All motions not previously ruled on are hereby DENIED.

             .    SIGNED this the 11th day of February, 2019.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE




                                             2
